ROBINSON, J.
This case in all its essential featuies is the counterpart of the case of Bangs Milling Company, plaintiff, against Stephen J. Burns & Co., defendant, with Harry S. Piggott, interpleader, passed upon by this court at this term and reported in 152 Mo. 350. In that case the plaintiff by its writ of attachment against Burns & Co. caused to be levied upon, property that had been conveyed by deed of trust executed by Burns & Co., to Harry S. Piggott as trustee, to secure an indebtedness due from Burns & Co. to the National Bank of St. Joseph and The Ayr Lawn Co., as the property of said Burns & Co., which said conveyance plaintiff assailed, as being made in fraud of the rights of defendant’s creditors. The contest in that case was between the attachment plaintiff and the trustee, Piggott, claiming the property for the use of the Ayr Lawn Company and the bank.
*661In this case the property in controversy was conveyed by Burns & Company direct to the Ayr Lawn Company without the intervention of a trustee, but to secure the same indebtedness, and the Ayr Lawn Company in this case instead of the trustees under the deed of trust in that case, interplead for the property levied upon by plaintiff. The same facts were offered by plaintiff in each case to show the mala fides of the conveyance; in fact, the conveyances were made at one and the same time, for one and the same general purpose, and could properly be treated as one and the same transaction, and the briefs filed in each case are exact copies one of the other, with only the difference of the name of the parties plaintiff and interpleader indorsed on the backs thereof. Upon the authority and for the reasons given in the case of Bangs Milling Co. v. Burns et al., supra, the judgment of the circuit court rendered in this case will be affirmed.
All concur.